COURT OF APPEALS GiV
                                                           STATE OF V/ASHiflGTOJ:

                                                          2QI3HAR -U AH 9= 1*2



IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Guardianship of
                                                No. 66853-6-1
SPENCER DOLDER,

             An Incapacitated Person.
                                                DIVISION ONE
ALIXANDRA LIBIN,

                      Appellant,

                 v.



STATE OF WASHINGTON,                            UNPUBLISHED OPINION
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

                      Respondent.               FILED: March 4, 2013



      Per Curiam - Alixandra Libin appeals a vulnerable adult protection order

entered on behalf of her developmentally disabled son, Spencer Dolder. She

primarily challenges a guardianship order entered prior to the protection order.

Because Libin did not timely appeal the guardianship order, and because the

protection order expired on February 18, 2012, we dismiss her appeal as moot.

       In July 2010, the Department of Social and Health Services filed a

guardianship petition on Spencer's behalf in Skagit County Superior Court. The

court appointed a guardian ad litem who performed an investigation and

prepared a report for the court. The report concluded that Libin was not the best
No. 66853-6-1/2



person to serve as Spencer's guardian and instead recommended a professional

guardian.

         On January 7, 2011, following a hearing, the court entered an "Order

Appointing Guardian." The court found Spencer to be an incapacitated person

under RCW 11.88 and appointed the guardian recommended by the guardian ad

litem. Libin attended the hearing and provided an oral statement to the court.

She was not a party to the proceedings, however, and did not appeal the court's

order.


         On February 18, 2011, the court granted the Department's separate

petition under a separate cause number for a vulnerable adult protection order.

The order limited Libin's contact with Spencer to supervised visits. The court

also consolidated the protection and guardianship causes under the guardianship

cause number. This order was entered after the time for appealing the January

7, 2011 order had expired.

         On March 17, 2011, Libin timely appealed the February 18, 2011

protection order. Her notice of appeal stated that she sought review "of the
Vulnerable Adult Protection Order. . . which is based on inaccurate allegations in

the Petition For Guardianship." The notice did not purport to seek review of the

January, 2011 order appointing Spencer's guardian.

                                     DECISION


         Libin's arguments on appeal are devoted almost entirely to the
unappealed order appointing a guardian and not to the order of protection
referenced in her notice of appeal. The Department contends the appeal must
No. 66853-6-1/3



be dismissed because Libin did not appeal the guardianship order and her

appeal of the protection order is moot. We agree with the Department.

        An order appointing a guardian is appealable as a matter of right. RAP

2.2(a)(7). It is undisputed that Libin did not timely appeal the order appointing
the guardian and that the protection order she did appeal expired on February

18, 2012. The Department correctly points out that the appeal from the expired

order is therefore moot because this court cannot afford Libin effective relief.1

Libin offers no persuasive basis for concluding otherwise.

        Libin also asks this court to excuse her failure to timely appeal the order

appointing a guardian because she made unsuccessful efforts to secure counsel

and was forced to handle her appeal pro se. Such circumstances do not,

however, demonstrate the "extraordinary circumstances" required for an

extension of time to file a notice of appeal. RAP 18.8(b). Pro se litigants are

held to the same standards as attorneys and must comply with all procedural

rules. In re Marriage of Olson. 69 Wn. App. 621, 626, 850 P.2d 527 (1993).2
        In light of the above, we need not reach the Department's motion to strike

or Libin's motion to supplement the record.

        The appeal is dismissed as moot.




                                                                    fa.T.             °
        1Burd v. Clarke. 152 Wi^JApp. 970, 973, 219 P.3d 950 (2009).
        2We note that Libin is notwithout remedies. Under RCW 11.88.120(2), she may move at
any time "to modify or terminate a guardianship or to replace a guardian."